DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claims 1 and 4-9 are:
(1) Prescription recommendation server configured …
(2) Prescriber computing device configured to ….
A server or a computing device configured in a certain way to perform a function is not just a computer; thus invokes means plus function under 112(f).
(3) Dialysis prescription machine learning and/or artificial intelligence (AI-ML)
Models to determine …  
This invokes 35 USC 112(f) because the generic word AL-ML model is modified by the function the model is supposed to do, without reciting any additional structure. 
(4) On-demand dialysis machine. A dialysis machine is normally a dialyzer with its paraphernalia, whereas this on-demand dialysis machine in this application is described as “[t]he on-demand dialysis machine is configured to: receive, from the prescription recommendation server, the individualized dialysis prescription for the new patient; and perform a dialysis treatment on the new patient based on the individualized dialysis prescription” [0005], and “in some instances (meaning, not always), … the system shown fig. 1” [0108]. Thus, for the purpose of the claims, it’s more than just a dialyzer or a computer, but dialyzer with a computer configured to do certain functions that are not normally envisaged in the dialyzer or the computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Arguments addressed in the claim interpretations with underlines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The disclosure in Fig. 8 only shows network connection of various devices. Fig. 9 pretty much states use AI-ML algorithm to do the functions, without providing the algorithm. The prescription recommendation server and the computing machines are assumed to be computers, but that would not explain how the functions work on them.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

It is also unclear if applicant intended to include the prescriber computing device, or if it is just to show where the prescription originates and where or what for the prescription is used. The prescriber information (can be interpreted as information about the prescriber) as applied in claim 9 is unclear. The term is not defined in the specification.
Argument that the elements cited are not recited in the means-plus-function format is not persuasive. MPEP 2181 clearly states that such language is not necessary for the 112(f) interpretation, as explained above. AI-ML model or a server or a computing device would not do the function without having specific algorithm/codes provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception without significantly more. Subject Matter Eligibility Test (SMET), [Step 2A]: The claim(s) recite(s) [paraphrased] a prescription recommendation server to receive patient information from a prescriber’s (nephrologist’s) computing device, use AI-ML to determine an individualized dialysis prescription, and transmit to a dialysis machine, which the machine to use for dialysis – Prong ONE: an abstract idea. Prong TWO: This judicial exception is not integrated into a practical application because the recitation is only an abstract idea, which is not disclosed and claimed with sufficient structural detail to have concrete, tangible or practicable structural details. STEP 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all they entail is a doctor entering a patient information into his computer, which is transmitted to another computer (?), which in turn uses the AI/ML models to come up with a dialysis prescription for that patient (which otherwise would have been determined by the doctor), which is then transmitted to the dialysis machine. That is, what the doctor used to do to decide and write the prescription is now done by a computer using AI-ML models. That is clearly an abstract idea. For one of skill in the art to practice this, one will have to come with the AI or ML algorithm, the structural details, and the coding to make this happen, because applicant provides none of them.  Use of 
The dependent claims further elaborate AI-ML model like training AI-ML, and some types of AI-ML models, but no tangible or concrete structure for these models. The prescriber information, including ‘one or more adjustments’ in claim 9 is another abstract idea without significantly more. 
	Response to arguments: The original rejection did properly describe the steps in the SMET contrary to applicant’s arguments, but more explicit details are now provided. The abstract ideas herein are judicial exceptions, including mental processes and organizing human activities using computers and AI-ML models. See MPEP 2106.04. Simply using a computer or AI-ML model to do these activities is a judicial exception without significantly more. MPEP 2106.05(f). In this case, as in 2106.05(f)(1), claims fail to recite details of how a solution to a problem is accomplished, other than simply stating server or device ‘configured to’ and [using] ‘AI-ML model’; and as in (2), claims invoke computers or other machinery merely as a tool to perform an existing process. Also see an example of abstract idea: generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 and 4-9 are rejected under 35 U.S.C. 102(a1) as anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over Tatonetti (US 2019/0365976).

    PNG
    media_image1.png
    566
    1245
    media_image1.png
    Greyscale

	This figure substantially teaches the claimed invention, and is more elaborate that applicant’s fig. 8. The term, “on-demand” does not appear to have any special meaning in applicant’s disclosure. It has no connection to the physical location because it is disclosed as both at the patient’s home or the prescriber’s office. The common meaning of on-demand is readily available when needed, which all dialysis machines 
	Fig. 1 is described [0024] as a per-user basis hemodialysis machine 105 for patient 155 (means, the machine is individualized), and user (care giver or patient) computer 160 (for entering or inputting data like patient information: [0024], [0039], [0002]). Data is collected, stored and manipulated by the remote server 110 (the prescription recommendation server). Paragraph [0003] teaches the remote service as providing AI for the data analysis, manipulation, and adjust dialysis composition (the prescription), temperature, and transmit notifications to the patient and caregiver (figures 6-8); it also can control the machine automatically adjust the operations. This means the dialysis machine is configured to receive the data and instructions from the remote service. Specifically about patient clusters (fig. 7, [0035]: identifying groups of patients having commonalities (one of the commonalities being similar dialysate) and use of AI to identify problems and make patient specific adjustments, see figures 6-14 and [0003], [0024], [[0032], [0037], and [0038]. Thus the prescription recommendation server is configured to input data into AI, and determine individualized treatment for the patient as claimed. These anticipate claims 1 and 9. 
	Claim 4 and 5 – train the model – see fig. 6 and machine learning in [0032]. Also AI means self-learning. Also see crowd sourced data in fig. 1.
	Claim 6 recites commonly known AI engines – obvious. Claim 7: Location at patient’s home or caregiver office is obvious if not anticipated. Claim 8: locations of the machine and the computer are not patentable.
Arguments are not persuasive and are addressed in the rejection. The user experience in Tatonetti is based on the medical condition of the patient. Muscle cramps is a symptom of electrolyte imbalance. Treatment choice or changes based on cluster – see fig. 7. Also please note that the claims are for an apparatus. For functions to be performed by an apparatus, all that is needed is to show capability – Tatonetti is capable of the functions described. And Tatonetti not having the word “prescription” does not disqualify the reference. The word prescription means: an instruction written by a medical practitioner that authorizes a patient to be provided a medicine or treatment. Tatonetti teaching is about giving instructions for the treatment of a dialysis patient, including the formulation of the dialysate. See [0001]-[0003].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777